Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 204







State of North Dakota, 		Plaintiff and Appellee



v.



Robert Louis Johnson, 		Defendant and Appellant







No. 20100135







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Carey A. Goetz (argued), P.O. Box 1695, Bismarck, ND 58502-1695, for defendant and appellant.

State v. Johnson

No. 20100135



Per Curiam.

[¶1]	
Robert Louis Johnson appealed a district court order denying his motion to extend the time to file his notice of appeal.  Johnson argues the district court abused its discretion when it failed to hold the combination of his limited capacity and his self-represented status amounted to excusable neglect.  Johnson’s neglect is not excusable.  
See
 
Leftbear v. State
, 2007 ND 14, 727 N.W.2d 252.  We affirm the district court’s order under N.D.R.App.P 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner